Title: From John Adams to John Sanderson, 27 October 1820
From: Adams, John
To: Sanderson, John


                            Sir—
                            Montezillo October 27th 1820
                        

I return you Hancock, with some Notes—partly by the Secretary of the Common Wealth and partly by a Gentleman who speaks from his own knowledge, being sufficiently advanced in Age to remember all he says—Infinite injustice has been done to Mr Hancock As it has to every other Man in Massachusetts who was conspicuous in the Revolution—The fortune he left at his Death—Notwithstanding all his profusion of Benevolence in his Life time—Is still imense—If in his younger days he drove six Horses—so did every considerable Planter in Virginia before the Revolution—Mrs Washington herself drove six Horses sixty years ago—And Mr Hancock had as good a right to such an Equipage as any of them all—I wish I could give you any better assistance, but it is not in my the power of your most obedient humble Servant

                            John Adams
                        